NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERNESTO SALAS-ANDAZOLA, AKA                     No.    17-72688
Ernesto Salas,
                                                Agency No. A091-867-824
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**


Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Ernesto Salas-Andazola, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the agency’s denial of a continuance, and review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny the petition for review.

      The agency did not err or abuse its discretion in denying for lack of good

cause Salas-Andazola’s request for a continuance, where he had eleven months to

prepare for his final hearing, and he failed to explain the relevance of the evidence

he sought to obtain. See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (listing

factors to consider). We reject Salas-Andazola’s contention that the agency failed

to consider relevant factors or insufficiently articulated its decision. See Mendez-

Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that the agency

applies the correct legal standard where it expressly cites and applies relevant case

law in rendering its decision); Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th

Cir. 2010) (holding the BIA adequately considered evidence and sufficiently

announced its decision).

      PETITION FOR REVIEW DENIED.




                                          2                                    17-72688